Citation Nr: 0611999	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, to include arthritis of the knees.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted the veteran's 
claims of entitlement to service connection for a fixed 
terminal joint of the left middle finger (which the RO 
characterized as residuals, status-post-operative injury, 
left middle finger, with pain radiating to the left hand), 
evaluating it as 10 percent disabling as of October 1999 (the 
date of this claim) and for migraines, evaluating them as 10 
percent disabling as of February 2001 (the date of this 
claim), and denied the veteran's claims of entitlement to 
service connection for a low back injury, a bilateral leg 
condition, to include arthritis of the knees (which the RO 
characterized as bilateral leg problems), hearing loss, and 
for broken ribs.

In a statement received at the RO in April 2002, the veteran 
notified VA that he only disagreed with the denial of his 
service connection claims for a bilateral leg condition, to 
include arthritis of the knees (which he characterized as 
bilateral leg problems), hearing loss, and for broken ribs.  
In a July 2002 statement of the case (SOC) furnished to the 
veteran and his service representative, the RO concluded that 
no change was warranted in the denial of the veteran's claims 
of entitlement to service connection for a bilateral leg 
condition, to include arthritis of the knees (which the RO 
characterized as bilateral leg problems), hearing loss, and 
for broken ribs.  A review of the record indicates that the 
SOC was returned to the RO as undeliverable by the postal 
service in August and September 2002.  However, the RO re-
mailed the SOC to the veteran in October 2002 after he 
notified VA of his new address.  

The veteran perfected a timely appeal by filing a substantive 
appeal (VA Form 9) at the RO in November 2002.  At that time, 
the veteran limited his appeal to the issues of entitlement 
to service connection for a bilateral leg condition, to 
include arthritis of the knees (which the veteran 
characterized as bilateral leg problems) and hearing loss.  
The veteran also stated on his VA Form 9 that he had been 
diagnosed with arthritis in both of his knees.  Accordingly, 
the Board has characterized the issues on appeal as listed on 
the cover page.

In December 2003, the Board remanded the remaining claims for 
further development and adjudication.  This having been 
completed, the matter is again before the Board.  


FINDINGS OF FACT

1.  The veteran's bilateral knee disability is not related to 
a disease or injury in service.

2.  The medical evidence does not currently demonstrate that 
the veteran has bilateral hearing loss disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  A bilateral leg condition, to include arthritis of the 
knees, was not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2001 and January 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims of service connection, as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
invited to send evidence in his possession that pertains to 
the claims.

In addition, by way of a March 2002 rating decision, a July 
2002 Statement of the Case, and an October 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions made regarding the 
claims.  These documents, when considered together with RO's 
VCAA and development letters, also provided the veteran and 
his representative with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the veteran's claim, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

At this point, the Board notes that, during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.   

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (regarding notice of five service connection 
elements); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, and 
statements submitted by the veteran and his representative in 
support of his claim.  In addition, the Board notes that this 
matter was previously remanded for additional development in 
connection with the claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has bilateral hearing loss disability for 
VA compensation purposes.  

The medical evidence in this case consists of the veteran's 
service medical records and post-service treatment records.  

A review of the veteran's service records reveals normal 
hearing in December 1983 and June 1989.  The veteran's post-
service treatment records indicate that in December 2003 the 
veteran stated he started to have hearing loss several years 
ago and also complained of tinnitus and left ear pain.  A 
referral for an audiogram and ENT appointment were made, but 
the veteran failed to report for these appointments.  No 
other indications of treatment for or complaints of hearing 
loss are found in the veteran's post-service records.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has hearing loss disability for VA 
purposes.  And without a current diagnosis, a claim for 
entitlement to service connection for this condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that the veteran, as 
a lay person, is not competent on his own to establish a 
medical diagnosis or show a medical etiology as such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence is against a showing that the 
veteran currently has hearing loss disability, there is no 
basis upon which to establish service connection for this 
condition.

B.  Bilateral leg condition, to include arthritis of the 
knees.

The medical evidence regarding the veteran's bilateral 
leg/knee claims consists of the veteran's service medical 
records and post-service treatment records.  The veteran's 
service medical records contain an undated Report of Medical 
History indicating swollen and painful joints.  There is also 
an indication in service of a right ankle sprain.  

After service, the veteran's records indicate complaints of 
bilateral knee pain.  He has been diagnosed with chronic 
bilateral knee pain, likely degenerative joint disease, and a 
sprain of the left knee.  With respect to the veteran's left 
knee, a September 2002 treatment note indicates that the 
veteran reported that, while climbing stairs the day before 
he heard a pop in the left knee with subsequent pain and 
swelling.  The veteran also reported that he had pain in both 
knees for several years and that this incident made the pain 
worse.  An x-ray of the veteran's left knee was negative, 
with no bone or joint abnormality seen.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's has a 
bilateral leg/knee disability that is related to his service.  
There is no indication in the veteran's service records that 
he injured his legs or knees in service.  And, while the 
veteran's post-service records indicate bilateral knee pain, 
the Board notes that that pain alone, without an identifiable 
underlying malady, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  While the 
veteran's post-service records do indicate a left knee 
sprain, this incident took place many years after service and 
only indicated that the veteran's knee pain existed for 
several years prior to this incident.  And the Board notes 
that none of the veteran's post-service medical records link 
the veteran's knee condition with his active duty service.  

While the veteran may feel that his knee pain is related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
positively diagnosing a condition and linking the condition 
with his active duty service, there is no basis upon which to 
establish service connection.  Service connection for a 
bilateral leg condition, to include arthritis of the knees, 
must therefore be denied.  


ORDER

1.  Service connection for a bilateral leg condition, to 
include arthritis of the knees, is denied.

2.  Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


